CITRUS EXTRACTS II, LLC

 

WARRANTY BILL OF SALE

 

This Bill of Sale is entered into as of June 29, 2015 by Acacia Diversified
Holdings, Inc., a Texas corporation, and its wholly-owned subsidiary, Citrus
Extracts, Inc., a Florida corporation (together with Acacia Diversified
Holdings, Inc., “Seller”), in favor of Citrus Extracts II, LLC, a Florida
limited liability company (“Buyer”). This Bill of Sale is made pursuant to the
Asset Purchase Agreement (the “Agreement”) dated as of the date hereof by and
between Seller, Buyer, and certain other parties, to transfer the Purchased
Assets, as defined in the Agreement. Any capitalized term used but not defined
in this Bill of Sale shall have the meaning, if any, set forth in the Agreement.

 

1.                  Conveyance. For good and valuable consideration described
under Section 1.04 of the Agreement, the receipt and adequacy of which Seller
hereby acknowledges, Seller hereby irrevocably sells, assigns, transfers,
conveys, grants, bargains and delivers to Buyer, all of its right, title and
interest in and to the Purchased Assets, except for the CETS Assets (the “CEL
Assets”).

 

2.                  Representations and Warranties. Seller represents and
warrants that (1) Seller is conveying good and valid title to all CEL Assets,
free and clear of all Encumbrances; and (2) Seller has the right to sell the CEL
Assets to Buyer and shall warrant and defend the right against the lawful claims
and demands of all persons in accordance with the terms and conditions of the
Agreement.

 

3.                  Further Assurances. Seller for itself, its successors and
assigns, hereby covenants and agrees that, at any time and from time to time on
Buyer’s written request, Seller will do, execute, acknowledge and deliver or
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney and assurances as
may be reasonably required by Buyer in order to assign, transfer, set over,
convey, assure and confirm unto and vest in Buyer, its successors and assigns,
title to the assets sold, conveyed and transferred by this Bill of Sale.

 

4.                  Governing Law. This Bill of Sale is governed by, and
construed in accordance with, the laws of the State of Florida, United States of
America, without regard to the conflict of laws provisions thereof to the extent
such principles or rules would require or permit the application of the laws of
any jurisdiction other than those of the State of Florida.

 

5.                  Incorporation of Agreement. This Bill of Sale incorporates
by reference all of the terms of the Agreement, including but not limited to
Seller’s representations, warranties, covenants and agreements relating to the
CEL Assets, as if each term was fully set forth herein. In the event of conflict
between the terms of the Agreement and the terms of this Bill of Sale, the terms
of the Agreement govern and control.

 

6.                  Counterparts. This Bill of Sale may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Bill of Sale delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Bill of Sale.

 

IN WITNESS WHEREOF, Seller and Buyer have each duly executed and delivered this
Bill of Sale as of the date first written above.

 

BUYER:

 

Citrus Extracts II, LLC

 

 

 

By____/s/ Alan Koch___________

 

Name: Alan Koch

Title: Co-Manager

 

 

 

SELLER:

 

Citrus Extracts, Inc.

 

 

By___/s/ Steven L. Sample________

 

Name: Steven L. Sample

Title: Chief Executive Officer

 

 

Acacia Diversified Holdings, Inc.

 

 

By ____/s/ Steven L. Sample______

 

Name: Steven L. Sample

Title: Chief Executive Officer

 

 

 

